    Case 17-31432-sgj11 Doc 1675 Filed 09/07/21            Entered 09/07/21 10:02:34       Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.




Signed September 6, 2021
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                     §
      In re:                                         §   Chapter 11
                                                     §
      ADPT DFW Holdings LLC, et al.,                 §   Case No. 17-31432
                                                     §
                                      Debtors.       §   Jointly Administered under
                                                     §   Case No. 17-31432

        STIPULATION AND AGREED ORDER RESOLVING LITIGATION TRUST’S
      TWENTIETH OMNIBUS OBJECTION RE CERTAIN INDEMNIFICATION CLAIMS

               This Stipulation (“Stipulation”) and Agreed Order (this “Order”) is entered into between

     the Adeptus Litigation Trust (the “Trust”), BMO Capital Markets (“BMO”), Deutsche Bank

     Securities, Inc. (“Deutsche Bank”), Dougherty & Company LLC n/k/a Colliers Securities LLC

     (“Dougherty”), Evercore Group L.L.C. (“Evercore”), Goldman Sachs & Co. LLC (“Goldman

     Sachs”), Merrill Lynch Pierce Fenner & Smith Inc. n/k/a BofA Securities, Inc. (“Merrill Lynch”),


     DOCS_SF:105793.2 13046/001
Case 17-31432-sgj11 Doc 1675 Filed 09/07/21             Entered 09/07/21 10:02:34      Page 2 of 5




Morgan Stanley & Co. LLC (“Morgan Stanley”), Piper Jaffray & Co. n/k/a Piper Sandler & Co.

(“Piper Jaffray”), and RBC Capital Markets, LLC (“RBC Capital”, and together with BMO,

Deutsche Bank, Dougherty, Evercore, Goldman Sachs, Merrill Lynch, Morgan Stanley, and Piper

Jaffray, the “Claimants”), through the undersigned counsel. The Trust and each of the Claimants

shall also be referred to herein as a “Party” and collectively, the “Parties.”

                                            RECITALS

         WHEREAS, on June 29, 2021, BMO filed a proof of claim against one or more of the

Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1382 (“Claim 1382”) on the Debtors’ official register of claims the

“Claims Register”).

         WHEREAS, on June 29, 2021, Deutsche Bank filed a proof of claim against one or more

of the Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1394 (“Claim 1394”) on the Claims Register.

         WHEREAS, on June 29, 2021, Dougherty filed a proof of claim against one or more of

the Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1380 (“Claim 1380”) on the Claims Register.

         WHEREAS, on June 29, 2021, Evercore filed a proof of claim against one or more of the

Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1384 (“Claim 1384”) on the Claims Register.

         WHEREAS, on June 29, 2021, Goldman Sachs filed a proof of claim against one or more

of the Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1386 (“Claim 1386”) on the Claims Register.




                                                  2
DOCS_SF:105793.2 13046/001
Case 17-31432-sgj11 Doc 1675 Filed 09/07/21            Entered 09/07/21 10:02:34        Page 3 of 5




         WHEREAS, on June 29, 2021, Merrill Lynch filed a proof of claim against one or more

of the Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1383 (“Claim 1383”) on the Claims Register.

         WHEREAS, on June 29, 2021, Morgan Stanley filed a proof of claim against one or more

of the Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1388 (“Claim 1388”) on the Claims Register.

         WHEREAS, on June 29, 2021, Piper Jaffray filed a proof of claim against one or more of

the Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1390 (“Claim 1390”) on the Claims Register.

         WHEREAS, on June 29, 2021, RBC Capital filed a proof of claim against one or more of

the Debtors’ estates asserting a non-priority general unsecured claim in an unliquidated amount,

designated as claim number 1392 (“Claim 1392” and together with Claim 1382, Claim 1394,

Claim 1380, Claim 1384, Claim 1386, Claim 1383, Claim 1388, and Claim 1390, the

“Indemnification Claims”) on the Claims Register.

         WHEREAS, on December 11, 2020, the Trust filed its Twentieth Omnibus Objection to

Certain Indemnification Claims [Docket No. 1646] (the “Objection”) objecting to the

Indemnification Claims.

         WHEREAS, prior to the response deadline set for the Objection, counsel to the Claimants

contacted counsel to the Trust to request an extension to the response deadline to permit the Parties

to resolve the Objection and any other objections that the Trust could assert with respect to the

Indemnification Claims;




                                                 3
DOCS_SF:105793.2 13046/001
Case 17-31432-sgj11 Doc 1675 Filed 09/07/21            Entered 09/07/21 10:02:34    Page 4 of 5




         WHEREAS, the Trust has extended the Claimants’ response deadline through and

including September 15, 2021, to facilitate negotiations with the Claimants regarding the

Indemnification Claims;

         WHEREAS, the Claimants have provided counsel to the Trust with information on a

confidential basis that counsel to the Trust has evaluated and that the Trust has determined is

sufficient to evidence the Claimants’ right to payment from one or more of the Debtors’ estates

and to support the now-liquidated amounts of the Indemnification Claims;

         WHEREAS, after discussion, the Parties have agreed to resolve the Objection, as well as

any and all other objections to the Indemnification Claims that were or could have been asserted

by the Trust or any other party, on the terms set forth herein.

                                  STIPULATION AND ORDER

NOW THEREFORE, THE PARTIES HEREBY STIPULATE AND AGREE AS FOLLOWS:

         1.       Upon entry of the Order approving this Stipulation, the Indemnification Claims

shall be Allowed in the aggregate amount of $150,000.00 as a Class 5 General Unsecured Claim

under the Plan, subject to a distribution payment cap of $100,000.00. The remainder of the

Indemnification Claims shall be Allowed as a Class 7(b) Other Subordinated Claim under the Plan

in an amount agreed upon by the Parties.

         2.       The Trust shall allocate the Allowed Class 5 Claim and the Allowed Class 7(b)

Claim (the “Allowed Claims”), as well as any distributions made by the Trust on account of such

Allowed Claims, among Claimants based upon the confidential allocation instructions to be

provided by counsel to Claimants contemporaneously with the Parties’ execution of this

Stipulation.




                                                  4
DOCS_SF:105793.2 13046/001
Case 17-31432-sgj11 Doc 1675 Filed 09/07/21               Entered 09/07/21 10:02:34       Page 5 of 5




         3.       Each person who executes this Stipulation represents that he or she is duly

authorized to execute this Stipulation on behalf of their clients and that each Party has full

knowledge and has consented to this Stipulation.

         4.       This Stipulation may be executed in one or more counterparts, any of which may

be transmitted by facsimile or electronic transmission, and each of which shall be deemed an

original, but all of which together shall constitute one and the same document.

         5.       This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation of this Stipulation.

         6.       The Parties shall bear their own attorney’s fees and costs.

Dated: September 3, 2021

 SHEARMAN & STERLING LLP                                PACHULSKI STANG ZIEHL & JONES LLP

 /s/ Adam J. Goldstein                                  /s/ Steven W. Golden
 Adam J. Goldstein, Esq.                                Bradford J. Sandler (admitted pro hac vice)
 599 Lexington Avenue                                   Shirley S. Cho (admitted pro hac vice)
 New York, NY 10022-6069                                Steven W. Golden (TX Bar No. 24099681)
 Telephone: (212) 848-4000                              Pachulski Stang Ziehl & Jones LLP
 Facsimile: (646) 848-7038                              919 North Market Street, 17th Floor
 Email: adam.goldstein@shearman.com                     Wilmington, DE 19801
                                                        Telephone: (302) 652-4100
 Counsel to Claimants                                   Facsimile: (302) 652-4400
                                                        Email bsandler@pszjlaw.com
                                                                scho@pszjlaw.com
                                                                sgolden@pszjlaw.com

                                                        -and-

                                                        William T. Reid, IV (TX Bar No. 00788817)
                                                        Eric D. Madden (TX Bar No. 24013079)
                                                        Reid Collins & Tsai LLP
                                                        1601 Elm St., 42nd Floor
                                                        Dallas, Texas 75201
                                                        Tel.: (214) 420-8900 / Fax: (214)420-8909
                                                        Email: wreid@rctlegal.com
                                                                emadden@rctlegal.com

                                                        Counsel for the Adeptus Litigation Trust


                                                    5
DOCS_SF:105793.2 13046/001
